DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 3/2/2022. The allowed claims are 1-8 and 12-14. The closest prior art of record is US Patent Application Publication US 2010/0252241 A1 to McDermott in view of US Patent Application Publication US 2015/0013947 A1 to  Matsui.
The following is an examiner’s statement of reasons for allowance: The amended independent claims 1 and 13 incorporate the limitations from dependent claims that that were indicated as potentially allowable in the previous office action. Specifically, the prior art of McDermott and Matsui fails to disclose the specific acidity caused by the transition metal oxide win the presence of moisture which implies specific concentrations of the transition metal oxides and moisture which is now incorporated into independent claim 1. As such the prior art of record fails to teach or fairly suggest the specific composition claimed in claims 1. Additionally McDermott fails to disclose a metallic salt, let alone a metal sulfate in the composition of the hydrophilic coating as require by claim  13 which now incorporates all the intervening limitations of claim 1 and 6. As such the prior art of record fails to teach or fairly suggest the specific composition claimed in claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763